IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LOWER BUCKS COUNTY JOINT                       : No. 414 MAL 2020
MUNICIPAL AUTHORITY,                           :
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
RAYMOND W. DUKES AND KATHLEEN A.               :
DUKES,                                         :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2021, upon consideration of the “Motion to

Withdraw Petition for Allowance of Appeal and Remand for Further Proceedings,” the

request to withdraw the petition is GRANTED; however, the request for a special remand

is DENIED, without prejudice to the pursuit of any necessary and appropriate

enforcement remedies in the ordinary course.